PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/114,399
Filing Date: 28 Aug 2018
Appellant(s): Holden et al.



__________________
Joseph T. Leone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5 November 2020 from which the appeal is taken have been modified by the Advisory Action dated 21 January 2021 (hereafter the “Advisory Action”).  
It is noted that the after-final amendments (filed 5 January 2021) entered with the Advisory Action merely cancelled claims 1-2, 4-11, 13-17, and 27-30.  No claims were amended.  Thus, the rejections presented below are the same as the rejections present in the Final Office Action mailed 5 November 2020. 
A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.  

These rejections are maintained from the Final Office Action, and were maintained in the Advisory Action.

A.	Claims 18-20, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasof et al (U.S. Patent Application Publication No. US 2012/0225129 A1, published 6 September 2012), Yeh et al (U.S. Patent Application Publication No. US 2002/0155225 A1, published 24 October 2002), and Leproust et al (U.S. Patent Application Publication No. US 2004/0076964 A1, published 22 April 2004).

Eliasof et al do not explicitly teach the hydroxyl groups are on the polyethylene terephthalate.
	However, Yeh et al teach methods wherein polyester substrates, in the form of polyethylene terephthalate (i.e., claims 18 and 26) are functionalized via treatment with a base, in the form of an amine (i.e., claims 19-20; paragraph 0075), which produces hydroxyl groups on the surface of the polyester substrate (i.e., claim 18; paragraph 0042). Yeh et al also teach immobilization of nucleic acids (paragraph 0009), and that the method has the added advantage of allowing permanent covalent binding between the substrate and any modifying species (paragraph 0024), which is the type of bonding desired by Eliasof et al (paragraph 0022).  Thus, Yeh et al teach the known techniques discussed above.
While Eliasof et al teach synthesis of nucleic acids on the substrate (i.e., claim 18; paragraph 0480), neither Eliasof et al nor Yeh et al teach arrays (i.e., claim 24) or that the hydroxyl groups are the starting point of the synthesis (i.e., claims 18 and 22-23).

Leproust et al teach the array is formed by stepwise synthesis of the polynucleic acids (i.e., DNA chains) using the hydroxyl groups on the surface as initiation points (i.e., claims 18 and 22), wherein the stepwise synthesis of the polynucleic acids is via phosphoramidite chains (i.e., claim 23; paragraphs 0045-0046 and 0005).
Leproust et al further teach the method has the added advantage of allowing quantitative detection of analytes (paragraph 0081). Thus, Leproust et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Eliasof et al, Yeh et al, and Leproust et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
I.	 Providing a stable composition as explicitly taught by Eliasof et al (paragraph 0155);
II.	Allowing permanent covalent binding between the substrate and any modifying species as explicitly taught by Yeh et al (paragraph 0024), which is the type of bonding desired by Eliasof et al (paragraph 0022); and
III.	Allowing quantitative detection of analytes as explicitly taught by Leproust et al (paragraph 0081).  


B.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eliasof et al (U.S. Patent Application Publication No. US 2012/0225129 A1, published 6 September 2012), Yeh et al (U.S. Patent Application Publication No. US 2002/0155225 A1, published 24 October 2002), and Leproust et al (U.S. Patent Application Publication No. US 2004/0076964 A1, published 22 April 2004) as applied to claim 18 above, and further in view of Hartsel et al (U.S. Patent Application Publication No. US 2008/0009612 A1, published 10 January 2008).
	Regarding claim 21, the methods of claim 18 is discussed above in Section A.
	While Yeh et al teach the use of aliphatic amines having a primary amine and a hydroxyl group (paragraph 0011) as well as aminolysis of the polyester (paragraph 0027) to produce hydroxyl groups (paragraph 0042), neither Leproust et al, Eliasof et al, nor Yeh et al teach the instantly claimed compound. 
	However, Hartsel et al teach methods wherein substrates (i.e., solid supports) have nucleic acids attached via a linker (paragraph 002), wherein the linker is 6-amino-1-hexanol (paragraph 0205) and is used in phosphoramidite chemistry.  Hartsel et al also teach the method has the added advantage of being compatible for phosphoramidite synthesis of nucleic acids (paragraph 0204), which is a desired 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hartsel et al with the teachings of Eliasof et al, Leproust et al and Yeh et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of being compatible for phosphoramidite synthesis of nucleic acids (paragraph 0204), which is a desired method of Leproust et al (paragraphs 0045-0046 and 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hartsel et al could have been combined with the method of Eliasof et al, Leproust et al and Yeh et al with predictable results because the known techniques of Hartsel et al predictably result in a reliable amino alcohol compound for attaching nucleic acids.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
As noted in the Advisory Action, the rejection of claims 1-2, 4-11, and 13-17 are withdrawn in view of the after-final amendments filed 5 January 2021, which cancelled claims 1-2, 4-11, and 13-17.
Claims 3, 12, and 25 were cancelled in previous amendments.

(2) Response to Argument
Appellant's arguments filed 3 June 2021 (hereafter the “Brief”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Appellant argues on page 3 of the Brief that the examiner has improperly asserted arguing the references individually, and that Eliasof et al do not teach using fees hydroxyl groups on a polyester substrate, or that the hydroxyl groups were purposefully created on the polyester substrate.
	However, as noted in the rejections above, Eliasof et al explicitly teach each of the following”
I.	Covalently affixing a nucleic acid to a surface, in the form of a hydrophobic polymer (paragraphs 0010-0012);
II.	  The hydrophobic polymer includes polyethylene terephthalate (paragraph 0422); and
III.	Direct covalent attachment of the nucleic acid to hydroxyl terminals of the polymer without any intervening spacer moiety (paragraph 0022).   
The rejection also clearly states that Eliasof et al do not explicitly teach the hydroxyl groups are on the polyethylene terephthalate.
Thus, Appellant has, in fact, engaged in piecemeal analysis of the references, because it is the prior art of Yeh et al that is relied upon for this teaching, as clearly stated in the rejections.
It is therefore noted that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B.	Appellant argues on pages 3-4 of the Brief that in the three-way combination of Eliasof et al, Yeh et al, and Leproust et al, only Eliasof et al teach a polyester substrate, and that Eliasof et al do not teach hydroxyl groups on the polymer surface.
Appellant is incorrect.  As noted in the rejections above, Yeh et al explicitly teach 
polyester substrates, in the form of polyethylene terephthalate (paragraph 0051), which are functionalized via treatment with a base, in the form of an amine (paragraph 0075), which produces hydroxyl groups on the surface of the polyester substrate (paragraph 0042). Yeh et al also teach immobilization of nucleic acids (paragraph 0009).
	Thus, contrary to Appellant’s assertions, Yeh et al do teach the use of polyethylene terephthalate as well as the generation of hydroxyl groups thereon.
With respect to Eliasof et al, paragraph 0026 thereof explicitly teaches covalent attachment of nucleic acids to hydroxyl terminal of polymeric substrates.
C.	Appellant argues on page 4 of the Brief that Yeh et al teach the hydroxyl groups are used to make an interlayer, which is excluded by the instant claims.  Thus, Appellant is again arguing the references individually.
It is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As noted above, it is the prior art of Eliasof et al that is relied upon for teaching covalently affixing a nucleic acid to a surface, in the form of a hydrophobic polymer (paragraphs 0010-0012), including polyethylene terephthalate (paragraph 0422), 
The epoxy layer of Yeh et al is not required; rather, as outlined in the rejections, Yeh et al merely teach the claimed chemistry (e.g., step (a) of claim 18) to generate hydroxyl groups on polyethylene terephthalate (paragraphs 0051, 0075, and 0042).
Thus, it is obvious to use the method of Yeh et al, which provides hydroxyl groups on polyethylene terephthalate to provide the hydroxyl groups on polyethylene terephthalate taught by Eliasof et al.
It is also noted that Appellant does not address the teachings of Leproust et al on pages 3-4 of the Brief; thus, the entire combination of references was not addressed on these pages. 
D.	Appellant argues on pages 4-5 of the Brief that the cited prior art does not teach or suggest attaching a nucleic acid on a polyester substrate using hydroxyl group purposefully created on the substrate.
The examiner disagrees.  As noted above, Eliasof et al teach covalently affixing a nucleic acid to a surface, in the form of a hydrophobic polymer (paragraphs 0010-0012), including polyethylene terephthalate (paragraph 0422), utilizing direct covalent attachment of the nucleic acid to hydroxyl terminals of the polymer without any intervening spacer moiety (paragraph 0022).   It is the prior art of Yeh et al that is relied upon for teaching the claimed chemistry (e.g., step (a) of claim 18), which specifically generates hydroxyl groups on polyethylene terephthalate (paragraphs 0051, 075, and 0042).  Thus, it is obvious to use the method of Yeh et al, which provides hydroxyl 
Though not yet addressed in the Brief, it is also reiterated from the rejections that while Eliasof et al teach synthesis of nucleic acids on the substrate, neither Eliasof et al nor Yeh et al teach the hydroxyl groups are the starting point of the nucleic acid synthesis.
However, Leproust et al teach methods comprising covalent bonding of nucleic acids to creating an addressable array of nucleic acids (paragraphs 0031-0032) on hydroxyl groups polyester substrate (paragraph 0046).   
Thus, all of the limitations of clam 18 are met by the references discussed above, and the claims are obvious.
E.	On page 5 of the Brief, Appellant cites paragraphs 0546-0548 of Eliasof et al regarding modes of attachment.
It is noted that paragraphs 0547 states that the nucleic acid “may be…attached” and that paragraph 0548 begins with the phrase [i]n some embodiments.”  Thus, neither paragraph is limiting (paragraph 0546 is merely a heading).
It is also noted that Appellant has avoided the paragraphs of Eliasof et al cited in the rejections; namely, covalent attachment of a nucleic acid to a surface, in the form of a hydrophobic polymer (paragraphs 0010-0012), including polyethylene terephthalate (paragraph 0422), utilizing direct covalent attachment of the nucleic acid to hydroxyl terminals of the polymer without any intervening spacer moiety (paragraph 0022).   
Thus, the noted limitations are clearly taught by Eliasof et al.

However, as noted above, while Eliasof et al do not explicitly teach the hydroxyl groups are on the polyethylene terephthalate, Yeh et al teach methods wherein polyester substrates, in the form of polyethylene terephthalate are functionalized via treatment with a base, in the form of an amine (paragraph 0075), which produces hydroxyl groups on the surface of the polyester substrate (paragraph 0042), as well as immobilization of nucleic acids (paragraph 0009), and that the method has the added advantage of allowing permanent covalent binding between the substrate and any modifying species (paragraph 0024), which is the type of bonding desired by Eliasof et al (paragraph 0022).  
While Eliasof et al teach synthesis of nucleic acids on the substrate (paragraph 0480), neither Eliasof et al nor Yeh et al teach that the hydroxyl groups are the starting point of the synthesis.
However, this is taught by Leproust et al as discussed above (paragraphs 0031-0032 and 0046).  Thus, all of the limitations are taught by the combination of references, and the claims are obvious.
G.	Appellant argues on pages 6-7 of the Brief that Leproust et al do not teach the claimed polyethylene terephthalate and that the intervening layer of Yeh et al is not permitted by the instant claims.  Thus, Appellant again argues the references individually.

With respect to the additional polymer layer of Yeh et al, it is reiterated that the epoxy layer of Yeh et al is not required; rather, as outlined in the rejections, Yeh et al merely teach the claimed chemistry (e.g., step (a) of claim 18) to generate hydroxyl groups on polyethylene terephthalate (paragraphs 0051, 0075, and 0042). Thus, it is obvious to use the method of Yeh et al, which provides hydroxyl groups on polyethylene terephthalate to provide the hydroxyl groups on polyethylene terephthalate taught by Eliasof et al (paragraph 0422), which also teaches utilizing direct covalent attachment of the nucleic acid to hydroxyl terminals of the polymer without any intervening spacer moiety (paragraph 0022).   
H.	Appellant argues on pages 6-7 of the Brief that Leproust et al do not teach substrates having hydroxyl groups.
Appellant is incorrect.  Leproust et al explicitly teach substrates having hydroxyl groups that are used for synthesizing nucleic acids (e.g., paragraphs 0009, 0042, 0043, 0045, 0054, 0062, and claim 15 of Leproust et al). 
I.	Appellant argues on page 7 of the Brief that the instant claims exclude linkers.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While the claims prohibit “any intervening polymeric layer,” non-polymeric linkers are not prohibited, and the claims are merely drawn to synthesis of nucleic acids that are “covalently bonded to the surface using as initiation points at least a portion of the free hydroxyl groups…,” thereby encompassing the use of linkers (which is relied upon solely in the rejection of claim 21).
Further, with respect to claim 21,  Hartsel et al teach methods wherein substrates (i.e., solid supports) have nucleic acids attached via a linker (paragraph 002), wherein the linker is 6-amino-1-hexanol (paragraph 0205) and is used in phosphoramidite chemistry (paragraph 0205). 
	It is also noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 [R-3] VI).
While not specifically cited in the rejections above, it is noted that Hartsel et al teach the synthesis of polynucleotide on a surface (i.e., solid support) using a free hydroxyl group on the support (e.g., paragraphs 0003, 0081, 0232), and that the free hydroxyl group can be part of a linker (e.g., paragraph 0241).  
Yeh et al teach the polyester is treated with an amine to hydrolyze the polyester (Abstract). Thus, attachment of the 6-amino-1-hexanol linker of Hartsel et al to the 
J.	Appellant argues on page 7 of the Brief that neither Yeh et al nor Hartsel et al can be combined because the combination destroys the purposes of the references.
However, as noted above, Eliasof et al already teach immobilization of nucleic acids using hydroxyl groups on polyethylene terephthalate substrates(paragraphs 0010-0012, 0422, and 0022).   
Yeh et al is merely relied upon for a method to provide the hydroxyl groups on a polyethylene terephthalate substrate (paragraphs 0051, 0075, and 0042) already envisioned by Eliasof et al.  Thus, the combination of teachings utilizes the chemistry of 
With respect to the further combination with Hartsel et al, it is reiterated that the combination of Eliasof et al, Yeh et al, and Leproust et al results in the hydrolysis of a polyester substrate (specifically polyethylene terephthalate) with an amine to produce surface hydroxyl groups for nucleic acid synthesis.  As noted above, the combination Hartsel et al with the other cited prior art references results in hydrolysis of the polyethylene terephthalate substrate by an amine as desired by Yeh et al (paragraphs 0051, 0075, and 0042), wherein the amine is the amino end of 6-amino-1-hexanol of Hartsel et al (paragraph 0205), which generates hydroxyl groups on the surface, both in the form of the hydroxyl freed in the ester hydrolysis and the hydroxyl present on the 6-amino-1-hexanol, which is now part of the substrate.  The use of either of the two hydroxyl groups (i.e., the one from the hydrolyzed polyester substrate or the hydroxyl group on the linker) meets the claimed limitations, as none of the claims specify what the source of the hydroxyl group is, other than the broadly claimed synthesis of nucleic acids that are “covalently bonded to the surface using as initiation points at least a portion of the free hydroxyl groups created in step (a)….”
Thus, the purpose of Hartsel et al is to provide hydroxyl groups for nucleic acid synthesis, which is maintained in the combination for the reasons discussed above.  
Thus, contrary to Appellant’s assertions on page 7 of the Brief, the combination of references is proper, and the rejections are maintained.




Respectfully submitted,
/Robert T. Crow/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.